The Court is of the opinion that neither of the defendants have any interest in the trust fund mentioned in the deed, but that on the death of Frances Cooper (who only had a life interest in the trust), without executing or attempting to execute the power of appointment, the remainder of the trust resulted to the donor, Edward Cooper, or his personal representatives. When a particular estate is limited in a will by way of trust, followed by a declaration that the particular legatee may dispose of the fund, he will not take a beneficial interest in the capital. He will have a mere power to dispose of it, and no more, because when a limited interest is expressly given, its enlargement by implication will not be *Page 173 
permitted. If then, by will, the interest of one thousand pounds be given to A. for life, with a declaration that he may dispose of the principal at his death, the prior limitation will not merge in the general power of disposition, so that A. will take a vested interest for life, with a power to appoint the capital. 1 Roper on Legacies, 430. In Nannockv. Horton, 7 Ves., 392, 394, 398, Mr. Norman bequeathed to trustees eight thousand pounds, three per cent consols, to pay the dividends to his son Robert for life, and after his death to pay and transfer six thousand pounds, part of the capital, to such persons as Robert should appoint by deed or will. The testator, by codicil, directed that Robert should be paid the dividends for life, of six thousand pounds, part of the eight thousand pounds, three per cent consols, and at his death he should be allowed to dispose of four thousand pounds, part of the six thousand pounds, three per cent consols, instead of the whole of the latter sum. The question was whether under the will and codicil of the father, Robert took a vested absolute interest in the four thousand pounds stock or merely an estate for life, with a power of appointing the capital. Lord Eldon determined that under the will and codicil Robert was entitled for life only, with a power to appoint the four thousand pounds stocks. The simple power which Frances        (215) Cooper had was no estate in the trust. A power unexecuted is not assets to pay debts, 7 Ves., 499; if an appointment be made, the Court will arrest the fund in transitu for the benefit of the creditors.Harrington v. Hart, 1 Cox, 131. So the Court will supply the defective execution of a power in some cases, as when it was made to a purchaser for creditors or for a wife and children; but the nonexecution of a power cannot be supplied. Holmes v. Coghill, 7 Ves., 499; Brown v. Higgs, 8 Ves., 570; Shannon v. Brodstreet, 1 Scho.  L., 63. In limitations of trusts, either of real or personal estate, the construction ought to be made according to the construction of limitations of a legal estate, unless there is a plain intent to the contrary. In Garth v. Baldwin, 2 Ves. Sen., 646, 655, Lord Hardwicke said: "The principle I go upon is what I went upon in Bagshaw v. Spencer, 1 Ves. Sen., 142. It is this principle, and not departed from before or since, that in limitations of a trust, either ofpersonal or real estate, to be determined in this Court, the construction ought to be made according to the construction of limitations of a legal estate, with this distinction, unless the intent of the testator or author of the trust plainly appears to the contrary; but if the intent does not plainly appear to contradict and overrule the legal construction of the limitation, it never was laid down that the legal construction should be overruled by anything but the plain intent." See, also, 2 Thomas' Coke, 699. Whether trust estates arise *Page 174 
under a will or deed, the same rule applies as to the construction of the limitation of the trust estate. Dix v. Lambert, 4 Ves., 725. But a conveyance to a trustee in trust for another for life does not carry the whole estate to the cestui que trust, because the intent is plain that the parties did not so mean. On failure of appointment under a power to the cestui que trust the trust, after the determination of the life estate in it, results to the donor. The bill must be dismissed, but without costs on either side. If a bill of interpleader is properly filed, the plaintiff is entitled to costs out of the fund, Campbell v.(216) Solamans, 1 Sim.  Stu., 462; but we cannot allow it in this case.
PER CURIAM.                                          Bill dismissed.